COURT OF APPEALS OF VIRGINIA


              Present: Judges McCullough, Decker and Senior Judge Felton
UNPUBLISHED



              OPAL BROCK
                                                                                MEMORANDUM OPINION*
              v.     Record No. 0265-15-3                                           PER CURIAM
                                                                                    JULY 14, 2015
              WISE COUNTY DEPARTMENT
               OF SOCIAL SERVICES


                                      FROM THE CIRCUIT COURT OF WISE COUNTY
                                                 John C. Kilgore, Judge

                               (H. Fuller Cridlin; Cridlin Law Office, on briefs), for appellant.

                               (Jeremy B. O’Quinn; Hugh O’Donnell, Guardian ad litem for the
                               infant children; The O’Quinn Law Office, P.L.L.C., on brief), for
                               appellee.


                     Opal Brock (mother) appeals the termination of her parental rights to her children pursuant

              to Code § 16.1-283(B), 16.1-283(C)(1), and 16.1-283(C)(2). Mother argues the trial court erred in

              finding that, without good cause, she (1) failed to maintain continuing contact with and to provide or

              substantially plan for the future of her children and (2) was unwilling or unable within a reasonable

              period of time to remedy the conditions that led to the children’s foster care placement.

                     Mother argues there was “good cause” for her failure to complete all the programs required

              by the foster care plan under Code § 16.1-283(C) because she had limited financial resources,

              limited access to a telephone, and limited access to transportation. Citing Code § 16.1-283(C),

              mother also argues she made efforts that showed a willingness to remedy the condition that led to

              the children’s foster care placement.



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       On appeal, mother challenges the termination of her parental rights under Code

§ 16.1-283(C), but not under Code § 16.1-283(B). Terminations under Code § 16.1-283(B) and the

subsections of Code § 16.1-283(C) provide distinct, “individual bases upon which a petitioner may

seek to terminate residual parental rights.” City of Newport News Dep’t of Soc. Servs. v. Winslow,

40 Va. App. 556, 563, 580 S.E.2d 463, 466 (2003). Mother’s failure to challenge the termination

under Code § 16.1-283(B) renders moot her claim regarding the termination under Code

§ 16.1-283(C), and we need not consider it. See Winslow, 40 Va. App. at 563, 580 S.E.2d at 466.

       Accordingly, upon reviewing the record and briefs of the parties, we conclude this appeal

is without merit. Accordingly, we summarily affirm the decision of the trial court. See

Rule 5A:27.

                                                                                          Affirmed.




                                               -2-